Citation Nr: 1427706	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for multiple facial scars status post removal of squamous cell carcinoma and sebaceous gland hyperplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971, January 1991 to July 1991, March 1997 to November 1997 and from January 2003 to April 2006 with additional service in the Army Reserve.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the RO in Atlanta, Georgia that granted service connection and a noncompensable rating for facial scars, effective April 21, 2006.  In a November 2008 rating decision, the RO granted a higher 10 percent rating for this disability, effective April 21, 2006.

A personal hearing was held in November 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In March 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, and the case was subsequently returned to the Board.

There are other issues that are not before the Board.  The issues of entitlement to service connection for a lumbar spine disability and basal cell carcinoma of the right ear were previously in appellate status.  However, in rating decisions dated in July 2013 and November 2013, the AOJ granted service connection and a 10 percent rating degenerative joint disease of the lumbar spine, and granted service connection and a noncompensable rating for basal cell carcinoma.  Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, these claims are no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).  Similarly, in a January 2014 rating decision, the RO denied an increase in a 50 percent rating for posttraumatic stress disorder (PTSD) and denied entitlement to a total disability rating based on individual unemployability (TDIU).  The record before the Board does not reflect that the Veteran has appealed this decision.  Hence, these issues are not in appellate status.

Additional evidence was associated with the Veteran's electronic claims file after the last supplemental statement of the case in November 2013.  As this evidence is not pertinent to the issue on appeal, remand for initial RO of this evidence is not required.

FINDINGS OF FACT

The Veteran's service-connected facial scars are manifested by four scars, and they are non-adherent, involve no more than three characteristics of disfigurement, there is no gross distortion or asymmetry of his facial features, and there is hypopigmentation of less than six square inches.  The facial scars are not painful or tender on palpation, are not unstable, there is no underlying soft tissue damage, nor do they limit function in any way.


CONCLUSION OF LAW

The criteria for a higher 30 percent rating, but no higher, for the service-connected facial scars have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, a June 2006 notice letter was sent to the Veteran regarding his initial service connection claim, prior to the July 2007 rating decision on appeal.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And this has been done; the appellant has received both an SOC and a November 2013 supplemental statement of the case, discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial rating for the service-connected facial scars.  He has received all required notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, VA medical records, and a statement from his former employer, and arranged for VA compensation examinations in May 2007 and May 2013.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2013).  Here, the most recent VA compensation examination for this condition was conducted in May 2013.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA examination is adequate as it provides the information needed to properly rate his facial scars.  38 C.F.R. §§ 3.327(a), 4.2.

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected scars to provide probative medical evidence for rating purposes.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board concludes that the appellant was afforded adequate examinations. 

The Board further finds that the RO has substantially complied with its March 2013 remand orders.  In this regard, the Board directed that another VA examination should be conducted, and this has been done.  Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the November 2012 Board hearing.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that his service-connected facial scars are more disabling than currently evaluated.

This claim arises from his disagreement with the initial rating assigned following the granting of service connection.  Where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).

The criteria for rating scars were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  The Veteran's claim was received in May 2006, prior to that date.  On January 20, 2012, but effective retroactively to October 23, 2008, 38 C.F.R. § 4.118 was again revised to clarify that as to claims filed before October 23, 2008, the old criteria will apply to applications received by VA before that date.  However, a veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118, may request review under these clarified criteria, irrespective of whether his disability has worsened since the last review.  The effective date of an increased rating award, however, will in no case be before October 23, 2008. 

Also, the Court has held in the past that where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Karnas rule has, however, since been limited to some degree by a decision of the Federal Circuit as well as legal precedent of VA's General Counsel.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7-03.  The revised statutory or regulatory provisions may not be now applied to any time period before the effective date of the change, although the former provision may be applied prospectively.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2013); VAOPGCPREC 3-2000. 

The AOJ considered the Veteran's claim under the amended criteria and in the August 2009 statement of the case the Veteran was duly notified of these changes.  In order to review the record in the light most favorable to the Veteran, as the applicability of the revised criteria was recently clarified, the Board will consider the rating criteria in effect prior to and as of October 23, 2008, in adjudicating this claim.

As noted above, the Veteran's facial scars have been rated as 10 percent disabling under Diagnostic Code 7818, pertaining to malignant skin neoplasms (other than malignant melanoma), which provides that such neoplasms should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or impairment of function.

Disfigurement of the head, face, or neck is rated under Diagnostic Code 7800. Diagnostic Code 7800 pertains to scars located on the head, face, or neck.  38 C.F.R. § 4.118 (2008).  A 10 percent evaluation is warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.  The highest evaluation of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118 (2008) are:  (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1). 

The October 23, 2008, revisions made no substantive changes to Diagnostic Code 7800.  The revisions added Note (4) (which clarified that ratings under Diagnostic Code 7800 should separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned) and Note (5) (which clarified that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and that the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation). 

By a letter dated in September 2004, a private physician, W.J.P., Jr., MD, indicated that the Veteran underwent excision of four suspicious lesions in September 2004, and the pathology report showed that the lesion of the nose tip was a well-differentiated infiltrating squamous cell carcinoma.  The left brow lesion was a superficially infiltrating squamous cell carcinoma, the left cheek lesion was a melanocytic nevus, and the lesion of the left forehead had features suggestive of sebaceous gland hyperplasia.

On VA scars examination in May 2007, there was a depressed scar at the tip of the nose (status post surgery), measuring about 1.5 by 1.5 centimeters with disfigurement and abnormal texture of less than six square inches.  There was no tenderness, ulceration, adherence, instability tissue loss, inflammation, edema, keloid formation, hypopigmentation and hyperpigmentation.  There was a scar located on the left side of the nose (status post surgery) which was level, measuring about 0.25 centimeters by 0.25 centimeters.  There was a scar located in the right supraorbital area (status post surgery) which was level, measuring about 2 centimeters by 0.25 centimeters.  There was a scar located in the left supraorbital area (status post surgery) which was level, measuring about 0.5 centimeters by 0.25 centimeters.  With regard to the latter three scars, the examiner indicated that there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation and edema.  The diagnosis was status post basal and squamous cell skin cancer removal with scarring.  The examiner indicated that this condition had no effect on his usual occupation or daily activities.

In an August 2009 VA Form 9, the Veteran stated that he had scars of the nose tip, left brow, left forehead and left cheek, and that three of the scars were depressed and sensitive to touch.  He asserted that the accumulation of these scars had disfigured his face and nose.  He also asserted that the scars were painful.

At his November 2012 Board hearing, he asserted that he had five facial scars, two above his forehead and three on his nose.  He stated that children noticed and commented on his facial appearance, which bothered him.

At a May 2013 VA scars examination, the examiner stated that the claims file was reviewed.  Upon examination, the examiner found that none of the facial scars were painful.  None of the scars of the face were unstable, with frequent loss of covering of skin over the scar, and none of the facial scars were painful and unstable.  The facial scars were as follows:  a small linear 2 centimeter by 0.1 centimeter scar of the left nasolabial fold, a 1 by 1 centimeter scar over the left eyebrow, and a 1 by 1 centimeter scar over the right eyebrow.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was hypopigmentation of the above three scars.  The examiner indicated that the approximate total area of the head, face and neck with hypo- or hyperpigmented areas was 8 square centimeters.  There was no gross distortion or asymmetry of the facial features or visible or palpable tissue loss.  The scars did not result in limitation of function, and he did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms associated with his facial scars.  The scars did not impact his ability to work.  Color photographs were enclosed with the examination report, and show a depressed 1 by 1-centimeter circular hypopigmented scar on the tip of his nose.

As noted in the examination reports above, disfigurement has been noted by medical personnel as due to the Veteran's scar on the tip of the nose.  Examination findings show that the nose tip scar is about 1.5 by 1.5 centimeters with disfigurement and abnormal texture of less than six square inches.  It is depressed.  With resolution of reasonable doubt in his favor, the Board finds that a higher 30 percent rating is warranted for the facial scars, as there is visible tissue loss on the tip of the nose with disfigurement, and the two forehead scars are each at least one-quarter inch (0.6 cm.) wide at the widest part.  A higher 30 percent rating is warranted under Diagnostic Code 7800 for the facial scars as there are three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008 and 2013).  Although the facial scars are hypopigmented, the area is less than 6 square inches (39 sq. cm.), and thus another characteristic of disfigurement is not shown based on hypopigmentation.  

For the reasons and bases discussed below, and considering the facial scars under the prior rating criteria relating to other types of scars, the Board finds no basis to assign an even higher disability rating for the Veteran's facial scars under any other applicable Diagnostic Code. 

Diagnostic Codes 7801 and 7802 are not for application, as they pertain to scars other than those on the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2008 and 2013). 

Under prior Diagnostic Code 7803, a 10 percent evaluation is assigned for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at note (1).  The examinations of record show that the facial scars are not unstable.  As such, this code is not for application under the prior rating criteria. 

Under prior Diagnostic Code 7804, a 10 percent evaluation is assigned for superficial scars, painful on examination. 38 C.F.R. § 4.118 , Diagnostic Code 7804 (2008). Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118 , Diagnostic Code 7804, Note (1) (in effect prior to October 23, 2008).  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See §4.68 of this part on the amputation rule).  See 38 C.F.R. § 4.118 , Diagnostic Code 7804, Note (2).

The VA examinations in May 2007 and May 2013 indicated that that the Veteran's facial scars were not painful.  The Board notes that he has occasionally reported that his scars are manifested by pain.  However, during multiple VA examinations, he has consistently denied having pain from the facial scars, and pain has never been objectively noted.  Consequently, the Board concludes that a compensable evaluation under Diagnostic Code 7804 is not warranted under the prior rating criteria.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  The Board similarly finds that a separate rating is not warranted under this Code, since the facial scars are not shown to be painful on examination.

The revisions to Diagnostic Code 7804 provide for evaluations of unstable or painful scars (30 percent for five or more scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and 10 percent for one or two scars that are unstable or painful).  The notes associated with this diagnostic code were also revised (Note (1):  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar; Note (2):  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars; and Note (3):  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable).  A higher rating is not warranted under the revised rating criteria of Diagnostic Code 7804 as the competent and credible lay and clinical evidence of record does not show that the facial scars are unstable or painful.

A review of applicable rating codes reveals that the Veteran would not be entitled to any greater rating than that already provided under Diagnostic Code 7800, and that further evaluation under other diagnostic codes for rating skin disabilities is not appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part. 38 C.F.R. § 4.118 , Diagnostic Code 7805 (2008).  The medical evidence demonstrates that the facial scars do not limit any function of the Veteran's head. Therefore, a compensable rating under Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  A higher rating is also not warranted under revised Diagnostic Code 7805, which provides for evaluation of any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).

Finally, the Board finds that an increased rating in excess of 30 percent is not warranted for the service-connected facial scars, under any other relevant rating criteria.  

Accordingly, the Board concludes that the weight of the evidence shows that a higher 30 percent rating (but no higher) is warranted for the facial scars throughout the rating period on appeal.  See 38 U.S.C.A. § 5107 (West 2002).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his facial scars.  The Veteran's reported symptoms of scarring, pain, and disfigurement are contemplated by the rating schedule.  Thus, his disability picture is contemplated by the rating schedule.  In any event, the record does not show that symptoms associated with the Veteran's service-connected facial scars have resulted in frequent, or indeed, any hospitalizations, and there is no evidence of lost work due to this condition, and the VA examiner found no functional impact of the Veteran's scarring on his ability to work.  In sum, the Board finds that his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

ORDER

A higher 30 percent rating is granted for the service-connected facial scars, subject to the statutes and regulations governing the payment of VA compensation.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


